IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KALEEL HINTON,                              :   No. 102 WAL 2022
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
SERGEANT BEERS, CO NACOIE, CO               :
STEEL, NURSE DENNY, CO JOHN DOE             :
#1, CO JOHNDOE #2, CO JOHN DOE #3,          :
CO JOHN DOE #4, AND DEPARTMENT              :
OF CORRECTIONS, SUED IN THEIR               :
INDIVIDUAL AND OFFICIAL CAPACITIES,         :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2022, the Petition for Allowance of Appeal is

DENIED.